    Case: 3:18-cr-00075-WHR Doc #: 19 Filed: 12/13/18 Page: 1 of 2 PAGEID #: 49



                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                       :        Case No.: 3:18-cr-075
                                                :
                      vs.                       :        JOINT MOTION TO
                                                :        CONTINUE PLEA HEARING
TRAVIS EDWARD WALKER                            :
                                                :
                  Defendant.                    :

       Come now the United States, by and through the undersigned Assistant United States

Attorney for the Southern District of Ohio and Defense Counsel, requests this court to continue

the Plea Hearing, currently scheduled for December 17, 2018. As grounds for this Motion, the

parties request additional time to negotiate a possible plea agreement. Counsel spoke with

Counsel for the Defendant, who indicates that he does not object to this continuance.

       WHEREFORE, the parties request that this Court continue the scheduled plea hearing

date from December 17, 2018 to a future date as determined by the Court.

                                             Respectfully submitted,

                                             BENJAMIN C. GLASSMAN
                                             UNITED STATES ATTORNEY

                                             s/Samee Harden
                                             SAMEE HARDEN (DC1005658)
                                             Assistant United States Attorney
                                             200 West Second Street, Suite 600
                                             Dayton, OH 45402
                                             (937) 225-2910
                                             Samee.harden@usdoj.gov

                                             s/Thomas W. Anderson
                                             Federal Public Defender
                                             1 South Main Street
                                             Fifth Third Center, Suite 490
                                             Dayton, OH 45402
                                             937-225-7687
                                             Email: Thomas_Anderson@fd.org
   Case: 3:18-cr-00075-WHR Doc #: 19 Filed: 12/13/18 Page: 2 of 2 PAGEID #: 50



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 13th day of December, 2018,

on Defense Counsel via the Court=s ECF filing system.



                                                    s/Samee Harden
                                                    Samee Harden (DC 1005658)
                                                    Assistant United States Attorney
